Name: 80/901/EEC: Commission Decision of 6 August 1980 authorizing the Italian Republic not to apply Community treatment to motor vehicles for the transport of persons, falling within subheading ex 87.02 A of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-30

 Avis juridique important|31980D090180/901/EEC: Commission Decision of 6 August 1980 authorizing the Italian Republic not to apply Community treatment to motor vehicles for the transport of persons, falling within subheading ex 87.02 A of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 255 , 30/09/1980 P. 0021 - 0021****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 6 AUGUST 1980 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS , FALLING WITHIN HEADING NO EX 87.02 A OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/901/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 31 JULY 1980 BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS , FALLING WITHIN HEADING NO EX 87.02 A OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN ITALY THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN IS , SUBJECT TO AN ANNUAL QUOTA ; WHEREAS THE DISPARITIES , WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES , ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND TO CALL INTO QUESTION THE OBJECTIVES SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN JAPAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF THE ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // EX 87.02 A ( NIMEXE CODES 87.02-21 , 23 , 25 , 27 , 40 ) // MOTOR VEHICLES FOR THE TRANSPORT OF PERSONS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN ITALY FOR THE IMPORTATION OF THESE PRODUCTS FROM JAPAN OR UNTIL 31 DECEMBER 1980 WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 6 AUGUST 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION